DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In figure 7a, element 432 does not have an associated arrow.
In figure 7a, it is unclear which element is 440 and 440b as the numbers are overlapping.
In figure 7b, element 425 points to two different elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The joint member web, front flange, and rear flange are not discussed in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the phrase “form the web” in line 21 should be “from the web”.
In claim 1, the phrase “joint member in” in line 27 should be “joint member is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discusses a joint member with a web, a front flange and a rear flange.  This is not supported by applicant’s specification, creating uncertainty as to the scope of the claim.
Claim 1 recites the limitation "the level of the upper surface" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front end" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 lines 24-25 and claim 4 lines 2-3 state the rear flange of the joint member is formed integrally with the rear part of the wing box structure, however figure 7a discusses the joint member (440) attached to a front part of a wing box structure (410).  This creates uncertainty as to the scope of the claim.
8 recites the limitation "the fasteners" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites a wing structure in line 2 of the claim.  The claim is unclear if the wing structure is the same or different from the independent claim.
Claim 12 recites a wing, tailplane or vertical fin in line 1 of the claim.  The claim is unclear if the wing, tailplane or vertical fin is the same or different from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2004/0079838).
In re. claim 1, Simpson teaches a wing structure for an aircraft, the wing structure comprising: a main spar (front spar (116)) (fig. 1); a leading edge upper skin that forms an outer aerodynamic surface (surface (124) forward of front spar (116)) (fig. 1); a wing box structure (between front and rear spar (116)) comprising: a rear part (portion between middle and rear spar (116)) formed integrally with a wing box upper skin that forms an outer aerodynamic surface (fig. 1); a front part (portion between middle and front spar (116)) that extends forwardly of the rear part (fig. 1) and has an upper surface that is offset below the level of the upper surface of the wing box upper skin at the front end of the wing box upper skin (as understood by sloping downward towards the leading edge) (fig. 1); and the leading edge upper skin is mounted on the front part such that the leading edge upper skin is flush with the wing box upper skin (skins flush in fig. 1); wherein the wing 
In re. claim 2, Simpson teaches the wing structure according to claim 1, wherein the front flange of the joint member is inclined downwardly at an acute angle relative to the web (fig. 2).
In re. claim 3, Simpson teaches the wing structure according to claim 1, wherein the rear part of the wing box structure is integrally co-cured with the wing box upper skin (single-piece co-cured wing (100)) (para [0028]).
In re. claim 4, Simpson teaches the wing structure according to claim 1, wherein the rear flange of the joint member is integrally co-cured with the rear part of the wing box structure (single-piece co-cured wing (100)) (para [0028]).
In re. claim 5, Simpson teaches the wing structure according to claim 1, wherein the front flange of the joint member is formed integrally with the front part of the wing box structure (single-piece co-cured wing (100)) (para [0028]).
In re. claim 6, Simpson teaches the wing structure according to claim 5, wherein the front flange of the joint member is integrally co-cured with the front part of the wing box structure (single-piece co-cured wing (100)) (para [0028]).
In re. claim 9, Simpson teaches the wing structure according to claim 1, wherein the joint member has a generally T-shaped cross-sectional shape (fig. 2).

In re. claim 11, Simpson teaches an aircraft wing comprising a wing structure according to claim 1 (aircraft wing) (para [0050]).
In re. claim 12, Simpson teaches an aircraft comprising a wing according to claim 11 (aircraft wing) (para [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson as applied to claim 1 above, and further in view of Schlipf et al. (US 2013/0026295).
In re. claims 7-8, Simpson fails to disclose the leading edge upper skin is attached to the front part of the wing box structure by fasteners and  the leading edge upper skin is also attached to the front flange of the joint member by the fasteners.
Schlipf teaches a leading edge upper skin (56) is attached to a front part (46) of a wing box structure (fig. 5) by fasteners (para [0042]) and the leading edge upper skin is also attached to the front flange of a joint member (50) by the fasteners (fig. 5).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Simpson to incorporate the teachings of Schlipf to have the leading edge upper skin attached to the front part and the front flange, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Doing so allows removal of individually damaged components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647